McEWEN, Judge:
The single issue presented by the instant appeal is whether expenses incurred for chiropractic treatment of personal injuries resulting from an automobile collision are considered to be expenses for “reasonable and necessary medical services” within the definition of the Pennsylvania No-Fault Motor Vehicle Insurance Act of 1974, July 19, P.L. 489, No. 176, Article III, Section 301, 40 P.S. 1009.301(a)(5)(B). The Pennsylvania Supreme Court has recently addressed this precise issue and concluded that such chiropractic services do come within the ambit of “medical services” under the No-Fault Act. See Miller v. Johnson, 496 Pa. 290, 436 A.2d 1187 (1981).
Therefore, we must reverse the Order of the Common Pleas Court granting summary judgment in favor of the appellee since the inclusion of the chiropractic expenses enables the gppellant to attain the statutory threshold.
Order reversed and the case remanded to the Lower Court for proceedings consistent with this Opinion.